Title: From Alexander Hamilton to Adam Hoops, 6 June 1799
From: Hamilton, Alexander
To: Hoops, Adam, Jr.


          
            Sir,
            New York June 6. 1799
          
          Inclosed is the copy of a circular letter written to the four Captains who —— compose your batalion. You will see its object and you will attend to its execution. You are apprised that these officers are now on the recruiting service. It will be incumbent on you to see that it does not languish for want of exertion or supplies till their companies are complete. — No change is to be made in their recruiting ground without my previous approbation. You will from time to time make the necessary communications & returns to me—A sett of the instructions mentioned in the letter to them accompanies this, for your information & government—
          With great consideratn I am Sir Yr. Obedt Srt
          Major Hoops
        